Citation Nr: 1813440	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-29 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory condition.  

2.  Entitlement to service connection for a bilateral hand/wrist disability, claimed as carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1999 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In October 2017, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record. 

For reasons explained below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

Regarding the claimed respiratory disorder, the Veteran has asserted he was exposed to burn pits, sand storms, and dust while stationed in Iraq.  His service treatment records (STRs) also show he received treatment for various respiratory conditions during service.  

The evidence shows the Veteran has been diagnosed with various respiratory conditions during the appeal period, including acute bronchitis, mild restrictive ventilator dysfunction, and mild COPD.  See private treatment records dated December 2010, October 2011, and May 2013.  In May 2013, the Veteran's private physician, Dr. Najjar, also stated the Veteran had moderate reduction of DLCO, which is likely related to his exposure in Iraq.  However, the August 2012 VA examiner stated that the Veteran has never had and was not currently diagnosed with a respiratory condition.  

Therefore, an addendum VA opinion is needed that addresses whether any of the respiratory conditions diagnosed during the appeal period are likely related to his military service.  

The Veteran is seeking service connection for bilateral carpal tunnel syndrome, which he asserts was incurred as a direct result of his duties as a helicopter mechanic during service or as secondary to his cervical spine disability.  The evidence shows that his disability is either subclinical carpal tunnel syndrome or mild compressive neuropathy.  See June 2011 VA treatment record and February 2013 VA examination report and opinion.  However diagnosed, clinicians have stated that the disability is not due to or caused by his cervical spine disability.  See VA opinions dated February 2011 and February 2013.  

Nevertheless, an additional medical opinion is needed that addresses whether the current bilateral hand disability is directly related to the Veteran's military service or is aggravated by his cervical spine disability.  Notably, the Veteran has consistently reported that he experiences decreased grip strength and stiffness, as well as right wrist pain, when his neck pain is present.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who conducted the August 2012 VA respiratory examination for an addendum opinion.  If the August 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner is asked to provide the following opinions:

Identify all respiratory conditions diagnosed during the appeal period.

Then, for each identified condition, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the respiratory condition was incurred during or caused by active service, to include as due to his exposure to burn pits, dust and sand or as a direct result of the respiratory conditions manifested during service?  

A rationale must be provided for each opinion offered.  

2. Return the claims file to the VA examiner who provided the February 2013 VA opinion.  If the February 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner is asked to provide the following opinions:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hand disability was incurred during active service or is otherwise related thereto, including his duties as a helicopter mechanic?  

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hand disability is aggravated (permanently increased in severity) by his service-connected cervical spine disability, to include any manifestations thereof (such as pain)?

In answering the foregoing, the examiner must consider the evidence showing the Veteran has complained of experiencing decreased grip strength and stiffness, as well as right wrist pain, when his neck pain is present.  See VA treatment records dated March 2009 and July, August, September, and October 2010.  

A rationale must be provided for each opinion offered.  

3. Readjudicate the claims on appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




